Order entered February 13, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-01112-CV

                          IN THE INTEREST OF G.B., A CHILD


                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. JD-98-00657

                                          ORDER
        Before the Court is appellant’s February 10, 2017 motion for extension of time to file

appellant’s supplemental brief. We GRANT appellant’s motion.

        We ORDER the supplemental brief received on January 11, 2017 filed as of the date of

this order.

                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE